Citation Nr: 1745056	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  14-00 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include chloracne and seborrheic keratosis, to include as due to herbicide agent exposure.  

2.  Entitlement to service connection for other specified trauma and stressor-related disorder: subsyndromal posttraumatic stress disorder (PTSD); persistent depressive disorder with anxious stress (claimed as PTSD).

3.  Entitlement to a total disability rating based on individual unemployability as due to the service-connected disabilities (TDIU).   


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans Services




ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Army from August 1969 to March 1972.  

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2012 rating decision and May 2012 notification letter of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In the Veteran's October 2013 VA Form 9, substantive appeal, he requested a hearing before the Board.  Such a hearing was scheduled for November 2016; however, he failed to appear and his hearing request is deemed withdrawn.

Regarding the issue of service connection for a skin disability, the Board notes that the Veteran's claim was developed and adjudicated as a claim for service connection for chloracne, to include as due to Agent Orange exposure.  However, the evidence of record shows diagnoses of other skin conditions, including seborrheic keratosis.  In light of the decision by the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue has been recharacterized (as stated on the cover page) to encompass the other skin diagnoses.  

Regarding the issues of service connection for other specified trauma and stressor-related disorder and entitlement to TDIU, these were denied by the RO in a November 2015 rating decision.  In January 2016, the Veteran filed a timely notice of disagreement (NOD) with that decision.  As no statement of the case (SOC) has been issued with respect to these claims, the Board must take jurisdiction of them for the limited purpose of remanding them to the Agency of Original Jurisdiction (AOJ) to direct the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Also as an initial matter, the Board notes that the Veteran was previously represented by a private attorney who withdrew from representing the Veteran in February 2014.  The private attorney's withdrawal of representation was acknowledged by VA in June 2014, and a copy of that correspondence was provided to the Veteran.  See June 2014 Correspondence.  In an October 2016 letter, the Veteran was notified that the Board had received his claims file and formally placed the appeal on the docket.  This letter also advised the Veteran that he had 90 days from the date of the October 2016 letter or until the Board issued a decision in the appeal (whichever came first) to request a change in representation or submit additional argument or evidence.  In June 2017, the Veteran filed a new VA Form 21-22 appointing the Tennessee Department of Veterans Services as his representative.  Although the Veteran submitted his form appointing a new representative more than 90 days after the October 2016 letter, the Board nevertheless recognizes the Tennessee Department of Veterans Services as his representative.  The Tennessee Department of Veterans Services has not had the opportunity to review the record or submit argument in connection with the current claim; however, because the matter is being remanded, the Veteran's representative will have an opportunity to do so while the claim is pending at the AOJ and prior to any recertification to the Board.

Finally, in October 2016, the Veteran filed additional claims.  See October 2016 VA Forms 21-526EZ Application for Disability Compensation and Related Compensation Benefits.  These claims have not yet been adjudicated by the AOJ; therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

Skin Disability

The Veteran seeks service connection for a skin disability, to include chloracne and seborrheic keratosis, to include as due to herbicide agent exposure.  As mentioned in the Introduction, the Veteran specifically claimed service connection for chloracne.  However, the issue has been expanded to include other skin disabilities.  

The Veteran's service treatment records show that he had issues with his skin during service.  A January 1972 health record shows that the Veteran complained of bumps from shaving and also a rash on his chest and back; tinea versicolor and acne were diagnosed.  In March 1970, the Veteran had a fungal infection of his feet.  However, in a March 1972 Report of Medical Examination, completed at the time of the Veteran's separation from service, his skin was clinically evaluated as normal.  

The Veteran's postservice VA treatment records show that he has had problems with his skin.  At a VA outpatient clinic in October 2007, the Veteran complained of itchy skin and a rash in the groin area.  VA treatment records also reveal that the Veteran was treated by a podiatrist for tinea pedis.  The Veteran was noted to have dry and scaly skin.  In 2005, the Veteran had sebaceous cysts removed from his right shoulder and left side of neck by surgery.  In 2015, the Veteran had a skin lesion on his left shoulder, which he thought was possibly cancer.  The Veteran was diagnosed with pigmented seborrheic keratosis.  It was excised in April 2015 by a dermatologist.  

In December 2011, the Veteran filed claims for jungle rot of the groin area and of his bilateral feet.  The Veteran was afforded a January 2012 VA examination in conjunction with that claim.  The examiner diagnosed tinea of the bilateral feet, and opined that it was at least as likely as not related to the Veteran's service.  No other skin diagnoses, to include for any other areas of the Veteran's body.  As a result, in a February 2012 rating decision, the RO granted service connection for tinea of the bilateral feet but denied service connection for jungle rot of the groin.  
Subsequently, the Veteran filed a claim for service connection for chloracne.  As noted, apart from tinea of the bilateral feet, no other skin conditions were diagnosed at the January 2012 VA examination.  The Veteran's claim for chloracne was therefore denied on that basis.  

However, as noted above, the Veteran's postservice treatment records show that he has been diagnosed with seborrheic keratosis, and the Veteran's claim has been expanded to include other skin disabilities.  Therefore, the Board finds it necessary to remand this issue for a new VA examination to determine the nature and etiology of the Veteran's current skin condition and any diagnosis of a skin condition during the pendency of this appeal.

TDIU and Psychiatric Disorder 

As was noted in the Introduction section above, in January 2016, the Veteran filed an NOD for the issues of entitlement to a TDIU and service connection for other specified trauma and stressor-related disorder: subsyndromal PTSD; persistent depressive disorder with anxious stress (claimed PTSD).  As the NOD was received within the one-year period to appeal the November 2015 rating decision, the Board accepts it as timely filed.  However, the RO has not issued an SOC on these matters. Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), when this occurs, the Board must remand the case and instruct the RO that the issues remain pending in appellate status (see 38 C.F.R. § 3.160(c)) and require further action.  See 38 U.S.C.A. § 7105 (2014); 38 C.F.R. § 19.9(c) (2016).

Accordingly, the case is REMANDED for the following actions:

1.  Regarding the claims for a TDIU and service connection for other specified trauma and stressor-related disorder: subsyndromal PTSD; persistent depressive disorder with anxious stress (claimed PTSD), review the file and issue an appropriate SOC addressing these matters.  The Veteran and his representative must be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have jurisdiction in that matter, he must submit a timely substantive appeal.

2.  Contact the Veteran and ask that he identify the provider(s) of any additional treatment or evaluation he has received for his claimed skin disability, records of which are not already associated with the claims files, and to provide any releases necessary for VA to secure such records of treatment or evaluation. 

Obtain complete records of all such treatment or evaluation from all sources identified by the Veteran

3.  Schedule the Veteran for an examination to ascertain the exact nature and etiology of the claimed skin disability.  All necessary tests should be performed.  The record, including a copy of this remand, must be made available to and reviewed by the examiner.  The VA examiner is asked to:

(a) Clarify the exact nature of any skin disability, other than tinea of the bilateral feet, that existed at the time the claim was filed or at any point during the pendency of this appeal.  Specifically, the VA examiner is to take into account the fact that the Veteran was diagnosed with seborrheic keratosis in 2015.  

If the Veteran's skin disability is not manifesting at the time of the examination, the examiner is to render a diagnosis or diagnoses based on the Veteran's description of his skin condition, as well as the evidence of record.

(b)  For any skin disability existing at the time the claim was filed or during the pendency of the appeal, other than tinea of the bilateral feet, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that it is causally or etiologically related to the Veteran's period of active service, to include as a due to herbicide agent exposure.

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.  

4.  After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claim.  If the issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A.  ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







